Name: Council Regulation (EEC) No 564/93 of 8 March 1993 extending application of the charge known as the 'arbitrio insular-tarifa especial' levied when certain sensitive products are introduced into the Canary Islands from other parts of the Community
 Type: Regulation
 Subject Matter: tariff policy;  taxation;  international trade;  regions of EU Member States;  business organisation
 Date Published: nan

 Avis juridique important|31993R0564Council Regulation (EEC) No 564/93 of 8 March 1993 extending application of the charge known as the 'arbitrio insular-tarifa especial' levied when certain sensitive products are introduced into the Canary Islands from other parts of the Community Official Journal L 059 , 12/03/1993 P. 0001 - 0008 Finnish special edition: Chapter 1 Volume 3 P. 0009 Swedish special edition: Chapter 1 Volume 3 P. 0009 COUNCIL REGULATION (EEC) No 564/93 of 8 March 1993 extending application of the charge known as the 'arbitrio insular-tarifa especial' levied when certain sensitive products are introduced into the Canary Islands from other parts of the CommunityTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (1), and in particular Article 6 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 6 (4) of Regulation (EEC) No 1911/91 stipulates that the charge known as the 'arbitrio insular-tarifa especial' of the Canary Islands applies until 31 December 1992 to certain products supplied by other parts of the Community on the terms laid down in Article 6 (3) of Protocol 2 to the Act of Accession of Spain and Portugal; whereas, however, at the Kingdom of Spain's request and in accordance with the procedure referred to in Article 6 (3) of the said Protocol, the Council may authorize application for the charge on a case-by-case basis to certain sensitive products until 31 December 2000 at the latest; Whereas on 7 December 1992 the Spanish authorities submitted a request to the Commission under Article 6 (4) of Regulation (EEC) No 1911/91 to have the charge applied until 31 December 2000 to a number of products which are considered to be sensitive by the said authorities; Whereas the arguments put forward by the said authorities to the Commission in support of their request show that the products listed in the Annex relate to productive sectors of economic and social importance to the development of the Canary Islands; whereas they can therefore properly be considered sensitive for the economy of those islands; Whereas the need for improvements in the productive sectors in question justifies the continuation of the charge until 31 December 2000, in consideration, inter alia, of economic factors deriving from the special geographical circumstances of the islands; Whereas in order to enable products from other parts of the Community to maintain their competitive position, the charge should be levied on such products at a rate not exceeding 90 % of the corresponding rate applying to products originating in third countries, taking into account the reductions provided for in Article 6 (4) of Regulation (EEC) No 1911/91, HAS ADOPTED THIS REGULATION: Article 1 Until 31 December 2000 the charge known as 'arbitrio insular-tarifa especial' of the Canary Islands shall be applied when products listed in the Annex hereto are introduced into the said islands form other parts of the Community. The rate of charge applicable to each product shall at no time exceed 90 % of the rate applicable to like products originating in third countries, taking into account the reductions provided for in Article 6 (4) of Regulation (EEC) No 1911/91. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No L 171, 29. 6. 1991, p. 1. ANNEX /* Tables: see OJ */